                                         Case 4:16-cv-06994-PJH Document 118 Filed 05/10/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                               UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7
                                         UNITED STATES OF AMERICA, ex rel.,
                                  8      STEVEN FALLON, et al.,                         Case No. 16-cv-6994-PJH

                                  9                    Plaintiffs-Relators,
                                                                                        ORDER RE ADMINISTRATIVE
                                  10            v.                                      MOTION FOR EXTENSION OF TIME
                                                                                        TO FILE OPPOSITION TO MOTIONS
                                  11     BELL TRANSIT CORP., et al.,                    TO DISMISS
                                  12                   Defendants.                      Re: Dkt. No. 117
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          The court is in receipt of plaintiff-relator Steven Fallon’s administrative motion for

                                  16   an extension of time to file his opposition to defendants’ pending motions to dismiss. See

                                  17   Dkt. 117. The administrative motion purports to seek an extension from May 13, 2021 to

                                  18   May 27, 2021.

                                  19          As an initial matter, Fallon misstates the original due date for his opposition briefs,

                                  20   which was actually May 4, 2021. The court also notes that Fallon’s motion does not

                                  21   make a specific showing of good cause, instead relying on the boilerplate language that
                                       he ”requires additional time to prepare and file his opposition memoranda . . . [d]ue to
                                  22
                                       both the volume and complexity of the issues raised.” Dkt. 117 at 2.
                                  23
                                              However, because defendants have not opposed the requested extension,
                                  24
                                       Fallon’s administrative motion for an extension of time to file his opposition to defendants’
                                  25
                                       motions to dismiss is GRANTED. Fallon’s opposition briefs shall be filed no later than
                                  26
                                       May 27, 2021, and defendants’ reply briefs shall be filed no later than June 3, 2021.
                                  27
                                              The current hearing scheduled for May 27, 2021 is VACATED. The court will
                                  28
                                          Case 4:16-cv-06994-PJH Document 118 Filed 05/10/21 Page 2 of 2




                                  1    notify the parties if it intends to set a new hearing date.

                                  2           IT IS SO ORDERED.

                                  3    Dated: May 10, 2021

                                  4                                                      /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  5                                                  United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
